Springer, C. J.
I dissent from the opinion of the court in this case. My views upon the question involved are set forth at length in the opinion of this court in the case of Gaines vs U. S., reported in 1 Ind. Ter. 296 (q. v.). The opinion in the Dansby Case overrules that in the Gaines Case. But I still adhere to the opinion in the Gaines Case. Mansf. Dig § 2454, provides that a judgment of conviction in a criminal case shall be reversed only for an error to the defendant’s prejudice appearing on record. There was no possible prejudice to the defendant in the error complained of in the case at bar, and the statute prohibits the court of appeal or a trial court from reversing a judgment in a criminal case unless for error prejudicial to the defendant.